Case 1:18-cv-01159-PKC Document 122-2 Filed 08/19/19 Page 1 of 4




                    Exhibit B




                               2
         Case 1:18-cv-01159-PKC Document 122-2 Filed 08/19/19 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Ravidath Lawrence RAGBIR, et. al,                     Civil Action No. 18-cv-01159-PKC

                        Plaintiff,                    Hon. P. Kevin Castel

                        v.
                                                            PLAINTIFFS’ FIRST SET OF
Thomas HOMAN, in his official capacity as                      INTERROGATORIES
Acting Director of Immigration and Customs
Enforcement, et. al,

                        Defendant.


         Pursuant to Federal Rules of Civil Procedure 33, by and through their attorneys of record,

Plaintiffs request that Defendants, or those authorized to act on behalf of Defendants, respond to

the following Interrogatories.

         Notwithstanding any definition set forth below, each word, term, or phrase used in these

Requests is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure. As used in these Requests, the following terms are to be interpreted in accordance

with the following definitions.

                                         DEFINITIONS\

    1. COMMUNICATION or COMMUNICATIONS means any contact between two or more

         PERSONS (including any individual, corporation, proprietorship, partnership,

         association, government agency or any other entity) by which any information,

         knowledge or opinion is transmitted or conveyed, or attempted to be transmitted or

         conveyed, and shall include,

    2.   IDENTIFY means:




US 165357743v1
US 165357743v2
         Case 1:18-cv-01159-PKC Document 122-2 Filed 08/19/19 Page 3 of 4




             a. When referring to a person, you shall set forth the following information: (i) Full

                 Name; (ii) Present or last known residential address; (iii) Present or last known

                 telephone number; (iv) Present occupation, job title, employer and employer’s

                 address; and (v) Occupation, job title, employer, and employer’s address at the

                 time of the event or period referred to in each particular interrogatory.

             b. When referring to a document, you shall set forth the following information: (i)

                 the nature (e.g., e-mail, letter, handwritten note) of the document; (ii) the subject

                 line, title, or heading that appears on the document; (iii) the date of the document

                 and the date of each addendum, supplement or other addition or change; (iv)

                 identification of the author and of the signer thereof, and of the person on whose

                 behalf or at whose request or direction the document was prepared or delivered;

                 (v) identification of the addressee or recipient thereof, if any; and (vi) the present

                 locations of the document, and the name, address, position or title, and telephone

                 number of the person or persons having custody. When referring to an event,

                 occurrence, act, transaction or conversation, you shall set forth the following

                 information: (i) the date and place of such event; (ii) the persons involved; and

                 (iii) a description of the event.

    3. PERSON OR PERSONS means any natural person, firm, partnership, association, joint

        venture, public or private corporation, individual, proprietorship, governmental entity,

        organization, other enterprise, group of natural persons or other entity that has a separate

        legal existence.

                                           INSTRUCTIONS

    1. The word “any” includes all and the word “all” includes any.


                                                     2
US 165357743v1
US 165357743v2
         Case 1:18-cv-01159-PKC Document 122-2 Filed 08/19/19 Page 4 of 4




    2. Defendants shall answer each Request and each part or subpart of a Request separately.

        Defendants shall leave no part of a Request unanswered merely because an objection is

        interposed to another part of the Request. If Defendants are unable to answer fully any of

        these Requests, after exercising due diligence to secure the information to do so,

        Defendants should so state, answer to the extent possible, specify Defendants’ inability to

        answer the remainder and provide or state whatever information is in Defendants'

        possession, custody, control, or knowledge concerning any unanswered portion.

    3. If Defendants object to or otherwise decline to answer any portion of a Request,

        Defendants shall identify the portion of the Request to which they object or otherwise

        decline to answer, state with particularity the reason for such objection or declination,

        and identify each PERSON or organization having knowledge of the factual basis, if any,

        upon which the objection, privilege, or other ground is asserted.

    4. To the extent that these interrogatories request the production of responsive

        DOCUMENTS, Defedants should produce all responsive DOCUMENTS within the sole

        or joint possession, custody, or control of Defendants including, but not limited to, any

        such DOCUMENT or thing that is within the possession, custody, or control of any

        agents, agencies, departments, attorneys, employees, consultants, investigators,

        representatives, or other PERSONS or entities acting for, or otherwise subject to the

        control of, Defendants.

    5. For any responsive DOCUMENT or portion thereof that is either reacted or withheld, in

        whole or in part, on the basis of any assertion of privilege or other asserted exemptions

        from discovery, identify each DOCUMENT so redacted or withheld. With regard to all

        DOCUMENTS or portions of documents redacted or withhold on this basis, identify:


                                                  3
US 165357743v1
US 165357743v2
